Citation Nr: 0125283	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to secondary service connection for a back 
disability resulting from a service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1952 to May 1961.

This appeal arises from a May 1999 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which denied 
entitlement to secondary service connection for a back 
disability resulting from a service-connected right ankle 
disability.  The veteran appealed this determination.


REMAND

In his substantive appeal (VA Form 9) of January 2000, the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board) sitting at his local RO.  The RO sent a 
letter to the veteran in July 2000 confirming his request for 
a Board hearing.  However, there is no indication that the 
veteran withdrew this request or that this hearing was even 
scheduled.

Under the circumstances, the undersigned finds that a REMAND 
is warranted in order to comply with the veteran's right to 
due process provided at 38 C.F.R. § 20.700(a) (2001).  The RO 
should complete the following action:

The RO should schedule the veteran for 
the next available hearing on appeal 
before a traveling member of the Board of 
Veterans' Appeals sitting at the RO.  He 
should be informed of the time, date, and 
place that this hearing is scheduled for, 
and offered the opportunity to withdraw 
his hearing request if he so chooses.  
Thereafter, the case should be returned 
to the Board for final adjudication.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




